t c memo united_states tax_court michael james wells and lynn anita kirchner-wells petitioners v commissioner of internal revenue respondent docket no filed date michael james wells and lynn anita kirchner-wells pro sese david b mora for respondent memorandum findings_of_fact and opinion gerber judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent determined a 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the continued deficiency in petitioner michael james wells’ federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively respondent also determined a deficiency in petitioners’ federal_income_tax of dollar_figure findings_of_fact at the time the petition was filed petitioners resided in texas during the years at issue mr wells worked in marketing at transcanada and petitioner lynn anita kirchner-wells worked in sales at hewlett-packard petitioners filed joint federal_income_tax returns for taxable_year sec_2012 and sec_2013 that reported zero wages and zero income except for dollar_figure in interest for taxable_year petitioners sought refunds for the full amounts of tax withheld from their paychecks for both years attached to their returns were forms w-2 wage and tax statement from transcanada and hewlett-packard which reflected the continued tax_court rules_of_practice and procedure 2upon motion by respondent and after a hearing the case was dismissed solely as to ms kirchner-wells’ taxable_year for lack of jurisdiction on the ground that the petition was not timely filed with respect to the notice_of_deficiency for issued to her on date 3respondent conceded the sec_6662 penalty for petitioners’ taxable_year amounts of wages and tax withheld for each year and corrected forms div dividends and distributions and other documents petitioners also attached forms substitute for form_w-2 wage and tax statement to each of the returns indicating zero wages and the same amounts of tax withheld as was shown on each form_w-2 the forms included the following tax_protester statements i am a private-sector worker not an employee as defined in sec_3401 and sec_3121 i worked with a private-sector company not a federal employer as defined in sec_3401 i did not engage in a trade_or_business as defined in usc sec_7701 did not ask payer to issue corrected forms listing my payments of wages as defined in sec_3401 and sec_3121 for fear of creating a conflicted work environment line e h i reflect accurately withheld values submitted by payer on w-2 respondent did not treat petitioners’ and returns as valid or timely instead respondent prepared substitutes for returns sfr for both years pursuant to sec_6020 and pursuant to sec_6702 assessed frivolous_return penalties against petitioners with respect to both returns the sfrs showed tax_liabilities of dollar_figure and dollar_figure for the and taxable years respectively on date petitioners filed a petition with the court and this case was called from the calendar at the court’s date houston texas trial session where respondent filed a motion for summary_judgment petitioners filed an opposition to respondent’s motion for summary_judgment on date and a hearing was held on the matter on date opinion summary_judgment may be granted if there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b factual inferences are viewed in a light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine dispute of material fact and that he is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir however the nonmoving party must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite i petitioners’ deficiencies gross_income includes all income from whatever source derived sec_61 payments that are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion are taxable_income unless an exclusion applies see 348_us_426 petitioners do not dispute that they received the income on which the deficiencies are based instead petitioners argue that they are not liable for federal_income_tax petitioners’ assertions that they are not employees and their wages do not constitute taxable_income are common tax_protester arguments that this court has repeatedly rejected as groundless and frivolous see eg 136_tc_455 bonaccorso v commisioner tcmemo_2005_278 deputy v commissioner tcmemo_2003_210 rayner v commissioner tcmemo_2002_30 aff’d 70_fedappx_739 5th cir we will not refute petitioners’ arguments with somber reasoning and copious citations as if such arguments possessed some colorable merit see 737_f2d_1417 5th cir petitioners have alleged no facts in their objections to respondent’s motion for summary_judgment or argued that any material facts are in dispute relating to respondent’s determination of their tax_liabilities therefore respondent’s deficiency determinations are sustained ii additions to tax imposed against mr wells respondent determined mr wells is liable for additions to tax under sec_6651 and and for the taxable_year under section c the commissioner has the burden of production to show that the imposition of an addition_to_tax or penalty is appropriate respondent satisfied the burden of production by means of petitioners’ return third-party information returns relating to petitioners’ income and petitioners’ forms attached to their return and the sfr for sec_6651 requires an imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure was due to reasonable_cause and not due to willful neglect to determine whether a taxpayer has filed a valid_return for purposes of sec_6651 the court looks to the test in 82_tc_766 aff’d 793_f2d_139 6th cir see eg holmes v commissioner tcmemo_2011_31 the four-part test in beard v commissioner t c pincite requires that the document contains sufficient data to calculate tax_liability the document purports to be a return there is a honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer execute the return under penalties of perjury respondent contends that the tax_return mr wells filed did not constitute a valid_return because it did not meet the first and third requirements of the beard test we agree with respondent first a majority of courts and this court have consistently held that a tax_return containing only zeros is not a valid_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see 738_f2d_157 6th cir 618_f2d_280 5th cir 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir arnett v commissioner tcmemo_2006_134 aff’d 242_fedappx_496 10th cir second zero returns accompanied by arguments that have been consistently rejected by the courts do not constitute an honest and reasonable attempt to satisfy the requirements of the tax law see cabirac v commissioner t c pincite- halcott v commissioner tcmemo_2004_214 mr wells did not file a valid_return for taxable_year and did not argue or show that his failure_to_file was due to reasonable_cause therefore respondent’s determination that mr wells is liable for the addition_to_tax for failure_to_file under sec_6651 is sustained sec_6651 imposes an addition_to_tax for failure to pay timely the amount of tax shown on a return like the addition_to_tax for failure to timely file this addition will not be imposed when a taxpayer demonstrates that failure to pay was due to reasonable_cause and not willful neglect sec_6651 mr wells did not file a valid_return for however respondent prepared an sfr for mr wells’ taxable_year sfr pursuant to sec_6020 an sfr prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 the record contains the sfr respondent prepared and issued to mr wells and shows that the requirements of sec_6020 are met see 143_tc_376 aff’d in part appeal dismissed in part 616_fedappx_391 10th cir mr wells did not dispute that he failed to pay the tax shown on hi sec_2012 return and did not argue or show that his failure to pay was due to reasonable_cause therefore respondent’s determination that mr wells is liable for the addition_to_tax for failure to timely pay under sec_6651 is sustained sec_6654 imposes an addition_to_tax for underpayment of a required_installment of estimated_tax the commissioner’s burden requires him to produce evidence that the taxpayer had a required_annual_payment under sec_6654 to do so the commissioner must establish the tax shown on the taxpayer’s return for the preceding year or demonstrate that the taxpayer filed no such return see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent was able to show that mr wells was required to file a federal_income_tax return for but that the return he filed was invalid respondent produced a valid sfr showing a dollar_figure tax_liability for mr wells’ taxable_year further respondent’s motion for summary_judgment included evidence showing that mr wells did not file an income_tax return for mr wells does not dispute that he did not make estimated_tax payments for mr wells does not contend he qualifies for any of the exceptions under sec_6654 and presented no argument with respect to the sec_6654 addition_to_tax therefore we sustain respondent’s determination that mr wells is liable for the addition_to_tax under sec_6654 the court may on its own determine whether to impose a penalty not to exceed dollar_figure when it appears to the court that a taxpayer’s position is frivolous or groundless sec_6673 we did not find in the record that petitioners have made these or similar frivolous claims in the court before or that they have been previously forewarned thus we will not impose one here nor does respondent seek a sec_6673 penalty in this case however we caution petitioners that future advancement of these or similar arguments are likely to be sanctioned and will result in penalties of up to dollar_figure under sec_6673 we have examined all the materials in the record and construed facts most favorably for petitioners and we conclude that there is no genuine dispute as to any material fact for trial in this case therefore respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
